Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “two divider blade” which is indefinite because it cannot be determined whether the blades are part of the structure of the apparatus or merely points to measure the aspect ratio required by claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Cha (US 2003/0015421).
Regarding claim 1, Cha teaches a collimator assembly, comprising: 
a first cylindrical divider (116); and a second cylindrical divider (114) nested within the first cylindrical divider (116, Fig. 5); 
and a third cylindrical divider (112) nested within the second cylindrical divider (114), 
wherein an aspect ratio between a height of the cylindrical dividers and a width between two adjacent cylindrical dividers is maintained constant (Fig. 5).  
Regarding claim 4, Cha teaches each of the first, second and third cylindrical dividers include a top opening and a bottom opening (FIG. 3).  
Regarding claim 5, Cha teaches the collimator assembly includes a plurality of openings formed between each of the nested first, second and third cylindrical dividers (Fig. 3 and 5).  
Regarding claim 6, Cha teaches the plurality of openings formed between each of the nested first, second and third cylindrical dividers extends from a top opening of the collimator assembly to a bottom opening of the collimator assembly (Fig. 3).  
Regarding claim 7, Cha teaches the height used to determine the aspect ratio is measured along a point between two divider blade [0028].  
Regarding claim 10, Cha teaches the nested cylindrical dividers are attached to each other via support features (118, 120, Fig. 5) to maintain a fixed width between the nested cylindrical dividers (Fig. 5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cha as applied to claim 1 in view of Abarra (US 2019/0352771)
Regarding claim 3, Cha does not teach each of the first, second and third cylindrical dividers has a first open end and an opposing second open end, and wherein the second open end is angled with respect to the first open end such that a height of a wall of each cylindrical divider varies about its diameter.  
teach each of the first, second and third cylindrical dividers has a first open end and an opposing second open end, and wherein the second open end is angled with respect to the first open end such that a height of a wall of each cylindrical divider varies about its diameter.  
Abarra teaches teach each of the first, second and third cylindrical dividers has a first open end and an opposing second open end, and wherein the second open end is angled with respect to the first open end such that a height of a wall of each cylindrical divider varies about its diameter.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cylindrical dividers of Cha by providing each of the first, second and third 
Regarding claim 8, Cha does not teach each of the nested first, second and third cylindrical dividers includes a short divider blade side and an opposing long divider blade side.  
Abarra teaches each of the nested first, second and third cylindrical dividers (40) includes a short divider blade side and an opposing long divider blade side [0027-0029].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cylindrical dividers of Cha by providing each of the nested first, second and third cylindrical dividers includes a short divider blade side and an opposing long divider blade side, as taught by Abarra, because it would cause the sputtered particles to be obliquely incident on a substrate ([0006]). 
Regarding claim 9. Cha does not teach the height used to determine the aspect ratio is measured along a point between two long divider blade sides and two short divider blade sides.  
Abarra teaches an aspect ratio of its particle shielding plate 40 in figure 1 with a height.  Therefore the Examiner takes the position that Abarra must teach the height used to determine the aspect ratio is measured along a point between two long divider blade sides and two short divider blade sides because it teaches a structure capable being measured by this method.  Apparatus claims must distinguish from the prior art by the structure of the apparatus, functional language or method limitations in an apparatus claim would only receive patentable weight when the serve to distinguish the structure of the prior art from that of the claim.  See MPEP 2114 and 2115.  Here Abarra’s structure angled collimator has a structure that is analogous to that required by Applicant therefore is must be capable of meeting the limitations of claim 9. 
. 
Allowable Subject Matter
Claims 11-20 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior art teaches a collimator wherein th
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794